DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 04/14/2020.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 3, the limitation of “any given band-stop filter” in line 2 is indefinite since it is not clear what the limitation is.
Regarding claim 12, the limitation of “any given band-stop filter” in line 2 is indefinite since it is not clear what the limitation is.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, 9-12, 14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kates (U. S. Pat. App. Pub. – 2003/0053647).
	Regarding claim 1, Kates discloses a hearing assistant apparatus (400) comprising: a microphone (407) that generates a first signal; a set of at least four band-stop filters (600, 700) arranged in series, each of the band-stop filters having a respective center frequency and a respective bandwidth, wherein the first signal is filtered by each of the at least four band-stop filters in series to yield a second signal; and an audio frequency amplifier (413) configured to drive a speaker (415) with an amplified version of the second signal (Figs. 4 and 6-7).
	Regarding claim 2, Kates further discloses the hearing apparatus, wherein the center frequencies of all the band-stop filters are positioned at regular intervals on a linear scale ([0034]).
	Regarding claim 3, Kates further discloses the hearing apparatus, wherein a spacing in frequency between the center frequency of given band-stop filter and the center frequency of a subsequent band-stop filter is at least two times the bandwidth of the given band-stop filter ([0034-0038]).
	Regarding claim 5, Kates further discloses the hearing apparatus, wherein the set of filters has between 8 and 20 band-stop filters arranged in series (Figs. 6-7).
	Regarding claim 9, Kates further discloses the hearing apparatus, comprising the speaker (415, as claimed in claim 1).
	Regarding claim 10, Kates discloses a hearing assistance apparatus (400) comprising: a microphone (407) that generates a first signal; a digital filter (601, 701) having at least four audio frequency stop bands, with an audio frequency pass band positioned between adjacent stop bands, each of the stop bands having a respective center frequency and a respective bandwidth ([0034-0038]), wherein the digital filter inputs the first signal and generates a corresponding filtered second signal as an output; and an audio frequency amplifier (413) configured to drive a speaker (415) with an amplified version of the second signal (Figs. 4-7).
	Regarding claim 11, Kates further discloses the hearing assistance apparatus, wherein the center frequencies of all the stop bands are positioned at regular intervals on a linear scale ([0034]).
	Regarding claim 12, Kates further discloses the hearing assistance apparatus, wherein a spacing in frequency between the center frequency of a given stop band and the center frequency of a subsequent stop band is at least two times the bandwidth of the given stop band ([0034-0038]).

	Regarding claim 18, Kates further discloses the hearing apparatus, comprising the speaker (415, as claimed in claim 10).
	Method claims 19-21 are similar to claims 1-3, 5, 9-12, 14 and 18 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 4, 6-8, 13, 15-17 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kates (U. S. Pat. App. Pub. – 2003/0053647).
Regarding claims 4 and 13, Kates further discloses the hearing assistance apparatus, wherein each of the stop bands has an order N of at least 6 and a stop band gain ([0034-0038]). But Kates may not specially teach that the gain is below -9 dB as claimed. Since Kates may not specially restrict the gain and providing suitable gain for a stop-band filter for a hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide a filter with a suitable stop band gain, such as below -9 dB, for the hearing assistance apparatus taught by Kates, in order to provide hearing assistance apparatus for certain users.
Regarding claims 6-7 and 15-16, Kates further discloses the hearing apparatus, wherein the center frequencies of all the band-stop filters are positioned at regular intervals on a linear scale ([0034-0038]). But Kates may not specially teach that a size of the regular intervals is user-adjustable as claimed. Since Kates may not specially restrict the regular intervals and providing suitable user-adjustable regular intervals of a stop-band filter for a hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide a filter with a regular intervals being user-adjustable, for the hearing assistance apparatus taught by Kates, in order to provide hearing assistance apparatus with suitable features, such as user adjustable.
Regarding claims 8 and 17, Kates further discloses the hearing assistance apparatus, wherein the set of filters has between 8 and 20 band-stop filters arranged in series (Figs. 6-7).
Method claim 22 are similar to claims 6 and 15 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.




/SUHAN NI/Primary Examiner, Art Unit 2651